DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-8 are pending. Claim(s) 9-20 have been withdrawn. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of Applicant’s remarks filed 03/16/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (US 2016/0250723)
As Per Claim 1,  Albrecht discloses a welding system in a welding fabrication environment [abstract], comprising: 
one or more welding power sources [Fig. 2, #212];
 an input device [Fig. 3, #20] having a display [Fig. 3, #304] and a camera [Fig. 3, #302a & #302b; Par. 26; “…optics 302a and 302b for two cameras may be positioned approximately centered with the eyes of a wearer of the headwear 20 to capture stereoscopic images…”]; and 
a fabrication computing device having a processor [Fig. 2, #210], wherein the processor [Fig. 2, #210] is configured to execute computer-executable instructions [Par. 21; “…The control circuitry 210 
 receive an informational input from the input device [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216…”], the informational input is based at least in part on an image captured by the imaging device of the input device [Par. 33; “…The control circuitry 410 is operable to process data from the communication interface 406, the user interface driver 408, and the GPU 418, and to generate control and/or data signals to be output to the speaker driver circuitry 412, the GPU 418, and the communication interface 406…Signals from the GPU 418 may comprise, for example, information determined based on analysis of pixel data captured by images sensors 416…”; the reference clearly discloses that the controller is operable to receive/process information from a GPU, in which said GPU send information based on pixel data (i.e. image)]; and 
the informational input is indicative of one or more of a weld procedure, an operator identifier, a welding power source identifier, a part identifier, or an operation status [Par. 37; “…The processing of pixel data by the GPU 418 may comprise, for example, analyzing the pixel data to determine, in real-time…one or more of the following: name, size, part number, type of metal, or other characteristics of the workpiece 24…”]; and
 control operation of at least one welding power source of the one or more welding power sources based on the informational input received. [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to output data and/or control signals to the communication interface 206, to the user interface 208, to the power supply 212, to the wire feeder 214, and/or to the gas supply 216…”]
As Per Claim 2, Daniel discloses wherein the fabrication computing device [Fig. 2, #210] is further configured to:
 obtain weld information from a welding power source of the one or more welding power sources [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to process data from the communication interface 206, from the user interface 208, from the power supply 212, from the wire feeder 214, and/or from the gas supply 216…”]; and 
store the welding information in association with at least a portion of the informational input received from the input device. [Par. 54; “…Any images and/or other data captured during the weld may be stored to local memory and/or to remote memory such as memory of server 30….”]
As Per Claim 3, Daniel discloses wherein the input device is a wearable computing device. [Fig. 3, #20] 
As Per Claim 4, Daniel discloses wherein the input device [Fig. 3, #20] is configured to capture an image of an indicia to generate the informational input. [Par. 49; “…the wearer of the headwear 20 may view work instructions (e.g., paper or on a monitor) from a distance and/or angle that permit(s) the camera(s) 302 to capture an image of the work instructions from which an image processing algorithm can detect welds to be performed (e.g., the work instructions may have a bar code, QR code or some other recognizable features which may be used to retrieve a digital version of the work instructions.)…”; the examiner is interpreting a “bar code, QR code” as being indicia]] 
As Per Claim 5, Daniel discloses wherein the fabrication computing device [Fig. 2, #210] is further configured to activate the at least one welding power source [Fig. 2, #212] based on the informational input received. [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to output data and/or control signals to the communication interface 206, to the user interface 208, to the power supply 212, to the wire ….”]
As Per Claim 6, Daniel discloses wherein the fabrication computing device [Fig. 2, #210] is further configured to set a parameter of the at least one welding power source [Fig. 2, #212] based on the informational input received. [Par. 21; “…The control circuitry 210 comprises circuitry (e.g., a microcontroller and memory) operable to output data and/or control signals to the communication interface 206, to the user interface 208, to the power supply 212, to the wire ….” Moreover in Par. 38 ; “…The information output from the GPU 418 to the control circuitry 410 may comprise the information determined from the pixel analysis….”; the reference clearly discloses sending control signals (parameters) to the power supply, and that the information sent to the controller comprises information from the pixel analysis (being the image taken i.e. informational input)]
As Per Claim 7, Daniel discloses wherein the fabrication computing device [Fig. 4, #210] is further configured to receive a command input from the input device [Fig. 4, #20; Par. 31; “…The communication interface circuitry 406 is operable to interface the control circuitry 410 to the antenna 202 and port 204 for transmit and receive operations. The data to be transmitted may comprise, for example, control signals for controlling the equipment 12….” The reference clearly discloses that the input device communicated with the controller via the communication interface circuitry to transmit operations (command inputs) ], wherein the command input indicates a context for the informational input. [Par. 31; “….The data to be transmitted may comprise, for example, control signals for controlling the equipment 12. ….” The reference clearly discloses that the input device communicated with the controller via the communication interface circuitry to transmit operations (command inputs)] 
As Per Claim 8, Daniel discloses wherein the display [Fig. 3, #304] of the input device [Fig. 3, #20] is configured to display information to guide a user in capturing the informational input [Par. 28; “….The display 304 may comprise, for example, a LCD, LED, OLED. E-ink, and/or any other suitable type of display operable to convert electrical signals into optical signals viewable by a wearer of the headwear 20…”]
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The previous rejection(s) under 35 U.S.C. 102(a)(1) has been withdrawn and new rejection(s) have been made in light of applicant’s remarks, filed 03/16/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                 
                                                                                                                                                                                                 
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761